Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Keith R. Jarosik (Reg. No. 47,683) on 2/24/2022.

The application has been amended as follows: 

1. (Currently amended) A power tool, comprising: 
an AC power module for connecting to a source of AC power; 
a brushless motor coupled to an output shaft for applying a rotational force, the brushless motor comprising a motor and a stator; 
a rectifier module for receiving an alternating current from the AC power module and converting the alternating current into a direct current; 
a drive circuit connected to the brushless motor for driving the brushless motor; 

a capacitor connected between the rectifier module and the driving circuit; 
 an EMI module electrically connected between the AC power module and the rectifier module; and 
a circuit board comprising the capacitor, the rectifier module, and the EMI module arranged on the circuit board, 
wherein the EMI module is electrically connected with the AC power module to filter interference signals in an AC current wherein the stator includes a stator metal region housing and windings, the EMI module includes a first EMI capacitor, a second EMI capacitor and a third EMI capacitor, one end of the first EMI capacitor is connected to a high voltage end of the AC power module, another end of the first EMI capacitor is connected to one end of the second EMI Page 2 of 12 ACTIVE 62478853v1U.S. Serial No. 16/433,817 Response to the Office Action of October 15, 2021 capacitor, the another end of the second EMI capacitor is connected with a low-voltage terminal of the AC power module, one end of the third EMI capacitor is connected with a connection of the first EMI capacitor and the second EMI capacitor, another end of the third EMI capacitor is grounded, and the stator metal region housing is directly connected to a node between the first EMI capacitor and the second EMI capacitor, and 
wherein a ratio of a capacitance value of the capacitor to a rated power of the brushless motor ranges from 20 uF/kw to 80 uF/kw.

20. (Currently amended) The power tool of claim 1, wherein the stator metal region housing is directly connected to a node between the first capacitor and the second capacitor by a wire.

REASONS FOR ALLOWANCE
Claims 1-18 and 20-21 are allowed.

Upon further consideration and in view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the limitations of claim 1. 

The closest prior art Forster (US "2015/0256111") teaches:
 	A motor 28, a rectifier 44 a drive 82 for driving motor 28 and a controller 78 outputting a control signal to drive circuit 84.
	Forster doesn't explicitly teach an EMI module electrically connected between the AC power module and the rectifier module; and 
a circuit board comprising the capacitor, the rectifier module, and the EMI module arranged on the circuit board, 
wherein the EMI module is electrically connected with the AC power module to filter interference signals in an AC current wherein the stator includes a stator metal region housing and windings, the EMI module includes a first EMI capacitor, a second EMI capacitor and a third EMI capacitor, one end of the first EMI capacitor is connected to a high voltage end of the AC power module, another end of the first EMI capacitor is connected to one end of the second EMI Page 2 of 12 ACTIVE 62478853v1U.S. Serial No. 16/433,817 Response to the Office Action of October 15, 2021 capacitor, the another end of the second EMI capacitor is connected with a low-voltage terminal of the AC power module, one end of the third EMI capacitor is connected with a connection of the first EMI capacitor and the second EMI capacitor, another end of the third EMI capacitor is grounded, and the stator metal region housing is directly connected to a node between the first EMI capacitor and the second EMI capacitor, and 
wherein a ratio of a capacitance value of the capacitor to a rated power of the brushless motor ranges from 20 uF/kw to 80 uF/kw.


a drive circuit connected to the brushless motor for driving the brushless motor; a controller connecting to the drive circuit for outputting a control signal to the drive circuit to cause the drive circuit to drive the brushless motor; a capacitor connected between the rectifier module and the driving circuit; 
 an EMI module electrically connected between the AC power module and the rectifier module; and a circuit board comprising the capacitor, the rectifier module, and the EMI module arranged on the circuit board, wherein the EMI module is electrically connected with the AC power module to filter interference signals in an AC current wherein the stator includes a stator metal region housing and windings, one end of the third EMI capacitor is connected with a connection of the first EMI capacitor and the second EMI capacitor, another end of the third EMI capacitor is grounded, and the stator metal region housing is directly connected to a node between the first EMI capacitor and the second EMI capacitor, and wherein a ratio of a capacitance value of the capacitor to a rated power of the brushless motor ranges from 20 uF/kw to 80 uF/kw.

These close prior arts fail to teach the combination of claim 1 and these limitationS are neither inherent nor obvious. As a result, these are allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZEMENAY T TRUNEH/Examiner, Art Unit 2846  

2/25/2022                    
/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846